Citation Nr: 1241440	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-44 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO denied reopening a claim for service connection for a bipolar disorder (previously claimed as a mental condition).  

This matter was previously before the Board in October 2011.  The Board reopened the Veteran's claim and remanded it for additional development.

The Veteran presented testimony before the undersigned acting Veterans Law Judge of the Board at the RO in June 2011.  

The Veteran has diagnoses of psychiatric disabilities other than PTSD (including bipolar disorder, depression and an anxiety disorder) and a diagnosis of PTSD.  The Board must therefore consider the applicability of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  However, it also held that where there is a final agency decision denying a claim on a particular diagnosis and subsequently a new and different diagnosis is submitted for VA's consideration, the later diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim. See Id. at 8 (distinguishing Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008)). Here, while the claim for a bipolar disorder was on appeal, the Veteran separately claimed service connection for PTSD and submitted evidence of a new diagnosis of PTSD.  The RO separately denied service connection for PTSD in a March 2010 rating decision, and the Veteran did not appeal that decision.  As such, the claims for PTSD and for an acquired psychiatric disorder, other than PTSD, are separate claims.  As such, only the appealed claim for an acquired psychiatric disorder, other than PTSD, is currently before the Board.

As noted in the last decision, the new claims for service connection for PTSD and residuals of head injury (raised in June 2011) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran has also submitted additional evidence to the Board related to his PTSD claim.  As these claims are not on appeal before the Board, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2005, the Veteran informed VA that he had been awarded disability benefits from the Social Security Administration (SSA) and submitted a copy of his award letter.  In the June 2011 Board hearing, the Veteran again reported that he received SSA benefits.  At that time, he claimed that after discussing his military experiences with the SSA psychologist she diagnosed him with bipolar disorder and PTSD.

In April 2010, SSA informed the RO that it did not have medical records on file or was unable to locate the medical records for the Veteran.  It further noted that the Veteran's SSA folder had been forwarded to the district office.  In a July 2010 report of contact, a VA employee noted contacting the SSA district office and that an employee there had looked up the records and found them to be available.  The SSA employee indicated that she did not know how long it would take to do an interagency request.  The SSA records have not yet been associated with the claims file.  As such, VA is obliged to attempt to obtain and consider those SSA records. 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

If the SSA records include medical evidence regarding the etiology of the Veteran's claimed acquired psychiatric disorder, other than PTSD, the RO/AMC should request that the August 2012 VA examiner review the records and provide an addendum to his medical opinion.  The VA examiner should consider the new evidence and determine whether it changes his medical opinions regarding the Veteran's claimed psychiatric disorder.  If the August 2012 VA examiner is unavailable, a new VA examination should be provided addressing the claim.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should request, directly from the SSA, including the SSA district office, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s). All attempts to fulfill this development must be documented in the claims file. If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  Upon completion of the above and if the SSA records contain new medical evidence pertinent to the question of the etiology of the Veteran's claimed acquired psychiatric disorder, other than PTSD, 
the RO/AMC should ask the August 2012 VA examiner to provide an addendum opinion.  If the August 2012 VA examiner is unavailable, a new VA examination should be obtained to consider all the evidence of record.

The VA psychiatric examiner should identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have an acquired psychiatric disorder, other than PTSD, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)  If the examiner finds that the Veteran has a psychiatric disorder, other than PTSD, did the psychiatric disorder(s) have its onset during service; or, was it/they caused by an incident or event that occurred during service?  

Specifically, the examiner should consider the Veteran's report of being attacked and hit on the head with a bottle while in service, as opposed to any stressful incidents that took place after service.  

c) Also, was any psychiatric disorder(s) manifested within one year after the Veteran's discharge from service in November 1975?  

For purposes of the opinion being sought, the examiner should specifically consider the following:

* an opinion should be rendered assuming that the stressors occurred as stated 

* there are VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years

A complete explanation must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



